47 So.3d 965 (2010)
BROWNCORP CONSTRUCTION CONTRACTING, INC., Petitioner,
v.
STONEYBROOK SOUTH COMMUNITY, INC., et al., Respondents.
No. 5D10-2583.
District Court of Appeal of Florida, Fifth District.
November 19, 2010.
*966 Margaret A. Wharton and S. Ann Wilson of Wharton Law Group, P.A., Oviedo, and Patrick C. Crowell of Patrick C. Crowell, P.A., Orlando, for Petitioner.
Douglas M. Smith, Wesley S. Haber, Lynn S. Small and Darby K. Scott of Hopping Green & Sams, P.A., Tallahassee, for Respondent, Stoneybrook South Community Development District.
PER CURIAM.
Browncorp Construction Contracting, Inc., seeks certiorari review of an order entered by the Circuit Court in and for Osceola County, which denied Browncorp's Motion to Consolidate Osceola County case numbers 2010-CA-000914 and 2008-CA-000725. The two foreclosure cases have at least twelve parties in common and involve the same property, as well as common issues, including a lien priority issue. Consolidating the two cases would eliminate duplicative efforts and trials, thus accelerating the trial process. See State Farm Fla. Ins. Co. v. Bonham, 886 So.2d 1072, 1074 (Fla. 5th DCA 2004). Consolidation would also eliminate the risk of inconsistent results on the issues that are common to the cases, a harm for which the involved parties would not have adequate remedy on plenary appeal. Therefore, we find certiorari relief is warranted and the order of the lower court is quashed. The matter is remanded to the lower court for entry of an order of consolidation.
PETITION GRANTED; ORDER QUASHED and REMANDED.
LAWSON, COHEN and JACOBUS, JJ., concur.